DETAILED ACTIONou 

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s IN THE CLAIMS and IN THE SPECIFICATION filed on June 2, 2022 are respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1-11 are pending for examination.

Drawings
3.	The corrected drawing sheets filed on June 2, 2022 follow the requirements of 37 CFR 1.121(d). The previous objection of the drawings under 37 CFR 1.83(a) are hereby withdrawn. 

Response to Arguments
4.	Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive. Applicant states that the prior art of record does not disclose the amended features “for each of a plurality of positions of the predefined trajectory, the union of the subsections of interest is strictly fess than the acquisition zone”, and “for each subsection of interest at the next position, selectively processing data captured by the one or more sensors in the subsection of interest at the next position, in accordance with the processing parameter values already determined for the subsection of interest at the next position”, because “although Haro discloses a survey zone, …the feature determination in claim 11 of Haro only applies to collected data being stored, and does not apply to data at each point of a predefined trajectory. However, Haro et al. specifically states that “the identification platform 109 may process and/or facilitate a processing of one or more stationary points, one or more contextually relevant points, or a combination thereof to determine a candidate POI”, wherein each point of the plurality of points can be interpreted as the subsection of interest at the next position (Col. 7, lines 59-67). Therefore, Examiner’s position is that Haro et al. shows that each data point is processed whether the data is collected or not.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 7 recites the limitation "the capture module" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the term refers back to “a data capture module” in claim 1 or a different capture module.  The claim is therefore indefinite.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data capture module” in claim 1, “capture module” in claim 7, and “electronic module” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

13.	Claim(s) 1, 3, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Kinugasa et al. (US 2007/0058048 A1) and Haro et al. (US 9,843,893 B2).

	Regarding claims 1, 9 and 11, Johnson et al. discloses a method for a data capture module and electronic module for acquiring data (i.e. controller 304 — Col. 10, line 61; FIG. 3) detected by one or more sensors embedded in a moving vehicle that follows a predefined trajectory (i.e. a location of the vehicle that is tracked by the location determining device 308 — Col. 7, lines 6-8; FIG. 3; a route being traveled on by one or more vehicles in order to determine locations and/or directions of travel of the vehicles – Col. 2, lines 39-41), each sensor acquiring, at each acquisition instant of the sensor, data corresponding to a respective acquisition zone of the sensor in accordance with respective one or more acquisition parameter values (i.e. the location data of the vehicle from device 308 is used by controller 304 and an energy management system of the vehicle to generate trip plans dictating operational settings or speeds of the vehicle as a function of distance along the route - Col. 7, lines 14-20), the method for a data capture module and electronic module (ii) determining, in real time, a next position of the moving vehicle on the predefined trajectory (i.e. controller 304 is operably connected with a memory 310 that stores the location data 106 that is read from the tags 102 — Col. 11, lines 26-33), (iii) setting in advance, for the determined next position, one or more sensor acquisition parameter values or one or more processing parameter values (i.e. location determining device 308 can set the vehicle location to 500 meters. When misplaced tags 102H and 102G are encountered, the location determining device 308 may not set the vehicle location to the location data in those tags. Instead, the location determining device 308 can continue to update the vehicle location according to information from the distance sensor(s) – Col. 10, lines 26-37). 
	Johnson et al. does not disclose that the method and electronic module (i) stores, for each sensor and for each of a plurality of positions of the predefined trajectory, at least one subsection of interest in the acquisition zone of the sensor, wherein the union of the subsections of interest is strictly less/smaller than the acquisition zone.
	Johnson et al. also does not disclose the method and electronic module selectively processing, for each subsection of interest at the next position in the subsection of interest, based on the one or more already determined processing parameter values for the subsection of interest.
	However, Haro et al. discloses “wherein for each point of the predefined trajectory, the union of the subsections of interest is less than the acquisition zone of the sensor” by teaching that actual three- dimensional point data represents a plurality of features within a survey zone detected by LIDAR sensors that move through survey routes, wherein the features indicate the presence of one or more candidate points of interest, wherein portions, components, areas, layers, features, text, and/or symbols of the POI or event data can be stored in, linked to, and/or associated with one or more data records 131 of database 111 (Col. 9, lines 22-45; Col. 13, lines 4-32; Claims 1, 11; FIG. 1B).
	Further, Haro et al. discloses the limitation “selectively processing, for each subsection of interest at the next position in the subsection of interest, based on the one or more already determined processing parameter values for the subsection of interest” by teaching a processor that processes select location information to determine one or more fixed location points in a region (Claim 11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and module of Johnson et al. to include the features of Haro et al. in order to maintain accurate and efficient collection and processing of location information for determining new POls so various location-based services.
	 
	Regarding claim 3, Johnson et al. in view of Haro et al. discloses the method according to claim 1 as shown above.
	Neither Johnson et al. nor Haro et al. specifically disclose wherein said setting in advance is performed as a function of the subsection of interest and to the exclusion of portions of the acquisition zone outside of the subsection of interest subset.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. in view of Haro et al. to include wherein said setting in advance is performed as a function of the subsection of interest and to the exclusion of portions of the acquisition zone outside of the subsection of interest subset, since the system of Haro et al. facilitates the selection of data points to determine the points of interest.

	Regarding claim 4, Johnson et al. in view of Haro et al. discloses the method according to claim 1 as shown above.

	Neither Johnson et al. nor Haro et al. specifically disclose wherein a subsection of interest is comprised within an upcoming trajectory portion and an element to be excluded.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. in view of Haro et al. to include wherein a subsection of interest is comprised within an upcoming trajectory portion and an element to be excluded, since the system of Haro et al. facilitates the selection of data points to determine the points of interest.

	Regarding claim 8, Johnson et al. in view of Haro et al. discloses a computer program comprising software instructions which, when executed by a computer, carry out a method according to claim 1 (i.e. Johnson et al. discloses that controller 304 is operably connected with a communication unit 312. The communication unit 312 includes or represents hardware and/or software that is used to communicate with off-board locations, such as other vehicles, repair facilities, or the like — Col. 11, line 65 — Col. 12, line 9).

	Regarding claim 10, Johnson et al. discloses a vehicle suitable for following a predefined trajectory, comprising:
	at least one sensor embedded in the vehicle and acquiring, at each acquisition instant of each sensor, corresponding to an acquisition zone of the sensor (i.e. the location data of the vehicle from device 308 is used by controller 304 and an energy management system of the vehicle to generate trip plans dictating operational settings or speeds of the vehicle as a function of distance along the route — Col. 7, lines 14-20); and
	an electronic module according to claim 9 for processing data acquired by said at least one sensor (i.e. Johnson et al. discloses that controller 304 is operably connected with a communication unit 312. The communication unit 312 includes or represents hardware and/or software that is used to communicate with off-board locations, such as other vehicles, repair facilities, or the like — Col. 11, line 65 — Col. 12, line 9).

14.	Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Haro et al. (US 9,843,893 B2) as applied to claims 1, 3, 4 and 8-11 above, and further in view of Kinugasa et al. (US 2007/0058048 A1).

	Regarding claim 2, Johnson et al. in view of Haro et al. discloses the data acquisition method according to claim 1 as shown above.
	Neither Johnson et al. nor Haro et al. disclose wherein the one of the sensors is an image sensor capturing images, and wherein at least one acquisition parameter of the sensor is a focal distance, a focal area, a contrast, a white balance, an orientation, a scanning zone, a range of the image sensor, a frequency or frequencies used, or an estimated size of an object sought in the captured images.
	However, Kinugasa et al. further discloses the limitation “wherein the one of the sensors is an image sensor capturing images, and wherein at least one acquisition parameter of the sensor is a focal distance, a focal area, a contrast, a white balance, an orientation, a scanning zone, a range of the image sensor, a frequency or frequencies used, or an estimated size of an object sought in the captured images” (i.e. system control unit 102 compares the image signal level from the image pickup unit 1 with the predetermined reference level, and maintains the present status until this image signal level enters into a specified range determined (determined parameter) in advance [0054)).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Kinugasa et al. in order to provide automatic control of an image pickup apparatus without placing a burden on a driver.

	Regarding claim 5, Johnson et al. in view of Haro et al. discloses the method according to claim 1 as shown above.
	Neither Johnson et al. nor Haro et al. disclose wherein a subsection of interest corresponds to one end of a tunnel.
	However, Kinugasa et al. discloses a tunnel as a subsection of interest [FIGS. 3A-3D].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Kinugasa et al. in order to provide automatic control of an image pickup apparatus without placing a burden on a driver.

15.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Haro et al. (US 9,843,893 B2) as applied to claims 1, 3, 4 and 8-11 above, and further in view of Lavoie (US 10,017,115 B2).

	Regarding claim 6, Johnson et al. in view of Haro et al. discloses the method according to claim 1 as shown above.
	Neither Johnson et al. nor Haro et al. specifically disclose wherein said setting in advance is performed as a function of meteorological data.
	However, Lavoie discloses that controller 118 can additionally receive time and date information via input 126 and weather information via input 128, which may either or both be considered by the controller 118 in deciding whether an adjustment to the white balance and/or exposure of the camera 22 is needed (Col. 9, lines 62-67).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Lavoie in order to adjust the white balance and/or exposure of the camera 22 based on the sun's relative position and expected light intensity.

16.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9,663,128 B2) in view of Haro et al. (US 9,843,893 B2) as applied to claims 1, 3, 4 and 8-11 above, and further in view of Yen et al. (US 10,481,600 B2).

	Regarding claim 7, Johnson et al. in view of Haro et al. discloses the method according to claim 1 as shown above.
	Neither Johnson et al. nor Haro et al. specifically disclose the following operations performed by the capture module:
	identifying an exploitation problem, or incompleteness, of data acquired by the one or more of the sensors; and
	following said identifying, triggering provision of complementary data by a data acquisition system not embedded in the moving vehicle.
	However, Yen et al. discloses the problematic vehicle 412 may have a faulty radar system and not be able to determine the distance to the vehicle 416 it is following. The problematic vehicle 412 may
request that a platoon be formed to assist the problematic vehicle 412 in navigating. After forming the platoon, the other autonomous vehicles 416, 418 can share GPS information 415, for example, with the problematic vehicle 412 to allow the problematic vehicle 412 to determine the distance between it and the vehicle 416 it is following (Col. 10, lines 37-50; FIG. 4B).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson et al. to include the features of Yen et al., for by sharing information and following instructions, a stable formation of autonomous vehicles may be achieved by, for example, accelerating at the same time and rate, to achieve the benefits of platooning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664